DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed October 12 2022 has been entered. Applicant amended claims 1 and 16 and added claim 19. Applicant previously cancelled claims 7-10 and 12-14. Accordingly, claims 1-6, 11, and 15-19 remain pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US 20080134295 (hereinafter Bailey) in view of Wang US 20210368335 (hereinafter Wang).
[AltContent: textbox (Services that are provided authorized data from the Linkage source 116)][AltContent: textbox (Account IDs, Passwords, Usernames, and Profiles are account identifying information )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Linkage Source that contains Account IDs)][AltContent: arrow]
    PNG
    media_image1.png
    732
    517
    media_image1.png
    Greyscale

Figure 2 of Bailey

As to claim 1, Bailey teaches an information processing apparatus (Figure 2) comprising: 
a processor(Figure 2, reference number 202 “Processor”), configured to: 
receive an authentication request using first account information identifying an account given to a first user(Figure 6, reference number 602 “Client provides credentials for a first account and Upon Verification of the Credentials by an Authentication Service, Receives A Corresponding Authentication Token” and paragraphs 42-43 reveal the system receives credentials/authentication request for a  first account, and upon verification of the credentials and the linked accounts, the client receives services, see also paragraph 52) for use of a service (Figures 1 and 2, reference number 124(s) and Figure 1, reference numbers 124(1)-124(S) reveal the services provided by the linkage source. The linkage source is  depicted as reference number 116, see paragraphs 42-43) the services provided by a linkage source (linkage source depicted in Figure 2, as reference number 116) ; 
in a case where the received first account information is successfully verified (paragraphs 42 and 52 reveal “upon successful verification of credentials” pertaining to the first account), determined whether the received first account information is associated with any account information (Figure 6, reference number 606 “Linked Accounts Exist” and paragraph 53 reveal “a determination is made as to whether linked accounts exist”) by referring to an association information table stored in a memory (paragraph 35 reveals the accounts links data is maintained in a storage/memory that has a database or set of tables in a database, thus an association is made with information table stored in memory. Paragraph 46 also reveals Link API creates database record of the account linkages); 
in a case where the received first account information is determined to be associated with second account information identifying an account given to the first user for use of a service provided by an external authentication apparatus (Figure 6, the “Yes” response following the step shown in reference number 606 “Linked Accounts Exist”; paragraph 54 reveals when the determination is made that linked accounts/ second/third accounts exist, a determination is made whether valid data for linked accounts has been cached/updated).
Bailey does not teach inquire the external authentication apparatus as to whether or not the second account information is registered; and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permit use of a service provided by the information processing apparatus.
Wang teaches inquire the external authentication apparatus as to whether or not the second account information is registered (Figure 15A, reference character S1504 “In response to receiving of the first communication message, query first authorization information of a user account 1 identified by the identifier 1, and determine whether a user account 2 identified by the identifier 2 is an authorized account of the user account 1” and paragraph 291 reveals inquiry/query is made whether the user account 2 is an authorized/registered account of the user account 1); and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus (from step S1601 in Figure 15A, when the user account 2 is not authorized account/registered account, the flow diagram proceeds to  reference character S1601 “Query second authorization information of the user account 1 identified by the identifier 1, and determine whether the user account 2 is identified by the identifier 2, is a rejected account of the user account 1”, if the response to the query is Yes, the flow diagram proceeds to Figure 15B), not permit use of a service provided by the information processing apparatus (Figure 15B reference character S1602 a communication failure message is sent to the terminal 2 by the server, indicating the communication fails by the server when the account is not authorized/registered, thus no service is permitted, see also paragraphs 302 and  306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Bailey’s information processing apparatus with Wang’s teaching of inquiry whether the second account is authorized/registered to reduce a possibility that account information of a user is leaked (paragraph 5 of Wang).

As to claim  2, the combination of Bailey in view of Wang teaches further comprising the memory (Bailey: Figure 2: reference number 208 reveals “Memory” ) in which the first account information(Bailey: Figure 2: reference number 208 reveals “Memory” in which “User Accounts” depicted as reference number 112(r)  are stored; paragraph 24 reveal r is an integer which denotes one or more user accounts information), the second account information(Bailey: Figure 2, reference number 208 reveals “Memory” in which “User Accounts” depicted as reference number 112(r)  are stored; paragraph 24 reveals “r” is an integer which denotes one or more user accounts information), and identification information for confirmation of registration of the second account information are stored in association with one another(Bailey: Figure 2, reference number 208 reveals “Memory” in which “Account Data” depicted as reference number 114  are stored; paragraph 24 reveals account data such as account IDs, passwords, usernames, or profiles are used to form, authenticate, and manage account linkage data between user accounts by the authentication manager. Thus, account data 114  provides relationships between user accounts which link respective first user account to second user account),
 wherein the processor acquires, from the memory, the identification information for confirmation of registration that corresponds to the received first account information (Bailey: paragraphs 24 and 37 reveal the authentication manager , a program executed by the processor as shown in Figure 2, retrieves data from  memory such as  from user account database for user accounts, account data, and account link data and forms and/or maintains account link data. The authentication manager also creates authentication token which includes account identifiers of the authenticated account, or the particular account(s) for which credentials are provided and verified, and the corresponding link identifier and identification information/authentication token of the authenticated first account is linked to second/third accounts. Thus, credentials for a first account and a second account can be provided and verified and linked) and inquires the external authentication apparatus as to whether or not the second account information is registered on a basis of the identification information for confirmation of registration (Bailey: Paragraphs 42-44 provide example of credentials provided by “Bob” and an authentication token created by the authentication manager which is used to authenticate/verify the registration of account “Bobwork”. The authentication token inquiry the linked accounts, verify the credentials/registration of the linked accounts, and  a link identifier is provided to link account “Bobwork” to account “BobHome”; Wang: Figure 15A, reference character S1504 “In response to receiving of the first communication message, query first authorization information of a user account 1 identified by the identifier 1, and determine whether a user account 2 identified by the identifier 2 is an authorized account of the user account 1” and paragraph 291 reveal inquiry/query is made whether the user account 2 is an authorized/registered account of the user account 1).

As to claim 3, the combination of Bailey in view of Wang teaches wherein the processor is further configured to: permit use of a service provided by the information processing apparatus in a case where a response indicating that the second account information is registered is received from the external authentication apparatus (Bailey: paragraphs 43-44 reveal the authentication token provided by the authentication manager is presented to one or more service providers as proof of registration/identity. Thus, services from one or more service providers is provided to the first user account, and based on the link, services are also provided to the one or more other accounts. The authentication manager 110  as shown in Figure 2 is external to the memory  208 and the service provider servers 120(m)).

As to claim 4, the combination of Bailey in view of Wang teaches wherein the processor is further configured to: permit use of a service provided by the information processing apparatus in a case where a response indicating that the second account information is registered is received from the external authentication apparatus(Bailey: paragraphs 43-44 reveal the authentication token provided by the authentication manager is presented to one or more service providers as proof of registration/identity. Thus, services from one or more service providers is provided to the first user account, and based on the link, services are also provided to the one or more other accounts. The authentication manager 110  as shown in Figure 2 is external to the memory  208 and the service provider servers 120(m)).

As to claim 5, the combination of Bailey in view of Wang teaches wherein 
the processor does not make an inquiry in a case where the first account information is associated with third account information identifying an account given to the first user for use of the service provided by the information processing apparatus(Bailey: paragraphs 43-44 reveal the authentication token provided by the authentication manager is presented to one or more service providers as proof of registration/identity. Thus, services from one or more service providers is provided to the first user account, and based on the link, services are also provided to the one or more other accounts, without providing credentials for the one or more other accounts. Thus, no inquiry is made. The authentication manager 110  as shown in Figure 2 is external to the memory  208 and the service provider servers 120(m)); and 
the processor permits use of the service provided by the information processing apparatus(Bailey: paragraphs 43-44 reveal services from one or more service providers is provided to the first user account, and based on the link, services is also provided to the one or more other accounts, without providing credentials for the one or more other accounts).

As to claim 6, the combination of Bailey in view of Wang teaches wherein 
the processor does not make an inquiry in a case where the first account information is associated with third account information identifying an account given to the first user for use of the service provided by the information processing apparatus(Bailey: paragraphs 43-44 reveal the authentication token provided by the authentication manager is presented to one or more service providers as proof of registration/identity. Thus, services from one or more service providers is provided to the first user account, and based on the link, services are also provided to the one or more other accounts, without providing credentials for the one or more other accounts. Thus, no inquiry is made. The authentication manager 110  as shown in Figure 2 is external to the memory  208 and the service provider servers 120(m)); and 
the processor permits use of the service provided by the information processing apparatus(Bailey: paragraphs 43-44 reveal services from one or more service providers is provided to the first user account, and based on the link, services is also provided to the one or more other accounts, without providing credentials for the one or more other accounts).

As to claim 11, the combination of Bailey in view of Wang teaches wherein the processor is further configured to: update the memory by deleting corresponding information from the memory in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus(Wang: paragraph 38 reveals when the system obtains data that authorization of the second account is rejected, and thus not registered , the server deletes the authorization permission identifier from the second authorization information; Bailey: paragraph 35 reveals the accounts links data is maintained in storage/memory that has a database ).

As to claim 16, Bailey teaches an information processing apparatus (Figure 2) comprising: 
a memory (Bailey: Figure 2: reference number 208 reveals “Memory” ) in which first account information identifying an account given to a first user for use of a service provided by a linkage source(Bailey: Figure 2: reference number 208 reveals “Memory” in which “User Accounts” depicted as reference number 112(r)  are stored; paragraph 24 reveal “r” is an integer which denotes one or more user accounts information that is provided to service provider for services. The first account information can be provided by account links Data 116 shown in Figure 1), second account information identifying an account given to the first user for use of a service provided by an external authentication apparatus(Bailey: Figure 2: reference number 208 reveals “Memory” in which “User Accounts” depicted as reference number 112(r)  are stored; paragraph 24 reveal “r” is an integer which denotes one or more user accounts information. The authentication manager identifies/links the second account with the first account via the authentication token, depicted as 230 in Figure 2. The authentication token includes account identifying information such as account ID 220), and identification information for confirmation of registration of the second account information are stored in association with one another in an association information table(Bailey: Figure 2: reference number 208 reveals “Memory” in which “Account Data” depicted as reference number 114  are stored in user account database/information table; paragraph 24 reveals account data such as account IDs, passwords, usernames, or profiles is used to form, authenticate, and manage account linkage data between user accounts by the authentication manager. Thus, account data 114  provides relationships between user accounts which link respective first user account to second user account);
a processor(Figure 2, reference number 202), configured to: 
receive an authentication request using first account information (Figure 6, reference number 602 “Client provides credentials for a first account and Upon Verification of the Credentials by an Authentication Service, Receives A Corresponding Authentication Token” and paragraphs 42-43 reveal the system receives credentials/authentication request for a  first account, and upon verification of the credentials and link accounts, data is displayed for the account and the client receive services, see also paragraph 52); 
in a case where the received first account information is successfully verified (paragraphs 42 and 52 reveal “upon successful verification of credentials” pertaining to the first account), determined whether the received first account information is associated with any account information (Figure 6, reference number 606 “Linked Accounts Exist” and paragraph 53 reveal “a determination is made as to whether linked accounts exist”) by referring to an association information table stored in a memory (paragraph 35 reveals the accounts links data is maintained in storage/memory that has a database, set of tables in a database, thus an association is made with information table stored in memory. Paragraph 46 also reveals Link API creates database record of the account linkages); 
in a case where the received first account information is determined to be associated with second account information, acquire the identification information for confirmation of registration corresponding to the first account information from the memory(Figure 6, “Yes” following the step depicted as reference number 606 “Linked Accounts Exist”; paragraph 54 reveals when determination is made that linked accounts/ second/third accounts exist, a determination is made whether valid data for linked accounts has been cached/updated; paragraphs 24 and 37 reveal the authentication manager , a program executed by the processor as shown in Figure 2, retrieves data from  memory such as  from user account database for user accounts, account data, and account link data and forms and/or maintains account link data. The authentication manager also creates authentication token which includes account identifiers of the authenticated account, or the particular account(s) for which credentials are provided and verified, and the corresponding link identifier and identification information/authentication token of the authenticated first account is linked to second/third accounts).
Bailey does not teach inquires the external authentication apparatus as to whether or not the second account information is registered on a basis of the identification information for confirmation of registration ; and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permit use of a service provided by the information processing apparatus.
Wang teaches inquire the external authentication apparatus as to whether or not the second account information is registered on a basis of the identification information for confirmation of registration (Figure 15A, reference character S1504 “In response to receiving of the first communication message, query first authorization information of a user account 1 identified by the identifier 1, and determine whether a user account 2 identified by the identifier 2 is an authorized account of the user account 1” and paragraph 291 reveal inquiry/query is made whether the user account 2 is an authorized/registered account of the user account 1); and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus (from step S1601 in Figure 15A, when the user account 2 is not authorized account/registered account, the flow diagram proceeds to  reference character S1601 “Query second authorization information of the user account 1 identified by the identifier 1, and determine whether the user account 2 is identified by the identifier 2, is a rejected account of the user account 1”, if the response to the query is Yes, the flow diagram proceeds to Figure 15B), not permit use of a service provided by the information processing apparatus (Figure 15B reference character S1602 a communication failure message is sent to the terminal 2 by the server, indicating the communication fails, thus no service is permitted, see also paragraphs 302 and  306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Bailey’s information processing apparatus with Wang’s teaching of inquiry whether the second account is authorized/registered to reduce a possibility that account information of a user is leaked (paragraph 5 of Wang).


As to claim 17, Bailey teaches a non-transitory computer readable medium storing a program causing a computer to execute a process  (paragraph 32 and claim 15 reveal storage media comprising executable instructions that is executed on a processor) comprising: 
receiving an authentication request using first account information identifying an account given to a first user for use of a service provided by a linkage source(Figure 6, reference number 602 “Client provides credentials for a first account and Upon Verification of the Credentials by an Authentication Service, Receives A Corresponding Authentication Token” and paragraphs 42-43 reveal the system receives credentials/authentication request for a  first account, and upon verification of the credentials and link accounts, data is displayed for the account and the client receive services, see also paragraph 52); 
in a case where the received first account information is successfully verified(paragraphs 42 and 52 reveal “upon successful verification of credentials” pertaining to the first account), determined whether the received first account information is associated with any account information (Figure 6, reference number 606 “Linked Accounts Exist” and paragraph 53 reveal “a determination is made as to whether linked accounts exist”) by referring to an association information table stored in a memory(paragraph 35 reveals the accounts links data is maintained in storage/memory that has a database, set of tables in a database, thus an association is made with information table stored in memory. Paragraph 46 also reveals Link API creates database record of the account linkages); and 
in a case where the received first account information is determined to be associated with second account information identifying an account given to the first user for use of a service provided by an external authentication apparatus(Figure 6, “Yes” following the step depicted as reference number 606 “Linked Accounts Exist”; paragraph 54 reveals when determination is made that linked accounts/ second/third accounts exist, a determination is made whether valid data for linked accounts has been cached/updated).
Bailey does not teach inquiring the external authentication apparatus as to whether or not the second account information is registered; and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permitting use of a service provided by the information processing apparatus.
Wang teaches inquiring the external authentication apparatus as to whether or not the second account information is registered(Figure 15A, reference character S1504 “In response to receiving of the first communication message, query first authorization information of a user account 1 identified by the identifier 1, and determine whether a user account 2 identified by the identifier 2 is an authorized account of the user account 1” and paragraph 291 reveal inquiry/query is made whether the user account 2 is an authorized/registered account of the user account 1); and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus(from step S1601 in Figure 15A, when the user account 2 is not authorized account/registered account, the flow diagram proceeds to  reference character S1601 “Query second authorization information of the user account 1 identified by the identifier 1, and determine whether the user account 2 is identified by the identifier 2, is a rejected account of the user account 1”, if the response to the query is Yes, the flow diagram proceeds to Figure 15B), not permitting use of a service provided by the information processing apparatus(Figure 15B reference character S1602 a communication failure message is sent to the terminal 2 by the server, indicating the communication fails, thus no service is permitted, see also paragraphs 302 and  306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Bailey’s information processing apparatus with Wang’s teaching of inquiry whether the second account is authorized/registered to reduce a possibility that account information of a user is leaked (paragraph 5 of Wang).

As to claim 18, the combination of Bailey in view of Wang teaches wherein the first account information is an account ID of the linkage source and is information uniquely identifying the first user in the linkage source (Bailey: paragraph 35 reveals the account identifiers 220, shown Figure 2, are unique account identifiers, thus these identifiers are first/second identifying information that uniquely identifies the first user. Figure 2, reference number 220, “Account IDs” are provided by the Account Links Data 116 which is the linkage source), and 
wherein the second account information is an account ID of a linkage partner of the linkage source and is information uniquely identifying the first user in the linkage partner(Bailey: paragraphs 35 and 37 reveal one or more account identifiers 220, shown in Figure 2, are unique account identifiers, t thus these identifiers are first/second identifying information that uniquely identifies the first user. Figure 2, reference number 220, “Account IDs” are provided by the Authentication Token 230 which is the linkage partner), and 
wherein the processor determines whether the first account information of the linkage source is associated with  any account ID of the linkage partner by referring to the association information table(Bailey: paragraphs 24 and 37 reveal the authentication manager , a program executed by the processor as shown in Figure 2, retrieves data from  memory such as  from user account database or Account Links Database for user accounts, account data, and account link data and forms and/or maintains account link data. The authentication manager also creates authentication token which includes account identifiers of the authenticated account, or the particular account(s) for which credentials are provided and verified, and the corresponding link identifier and identification information/authentication token of the authenticated first account is linked to second/third accounts. Thus, credentials for a first account and a second account can be provided and verified and linked).

Claim(s) 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US 20080134295 (hereinafter Bailey) in view of Wang US 20210368335 (hereinafter Wang) in further view of  Akiyama US 20130232239(hereinafter Akiyama).

As to claim 15, the combination of Bailey in view of Wang teaches all the limitations recited in claim 2 above, and further teaches wherein the memory (Bailey: Figure 2: reference number 208 reveals “Memory” ) stores therein the first account information(Bailey: Figure 2: reference number 208 reveals “Memory” in which “User Accounts” depicted as reference number 112(r)  are stored; paragraph 24 reveal “r” is an integer which denotes one or more user accounts information), the second account information(Bailey: Figure 2: reference number 208 reveals “Memory” in which “User Accounts” depicted as reference number 112(r)  are stored; paragraph 24 reveal “r” is an integer which denotes one or more user accounts information), the identification information for confirmation of registration of the second account information(Bailey: Figure 2: reference number 208 reveals “Memory” in which “Account Data” depicted as reference number 114  are stored; paragraph 24 reveals account data such as account IDs, passwords, usernames, or profiles is used to form, authenticate, and manage account linkage data between user accounts by the authentication manager. Thus, account data 114  provides relationships between user accounts which link respective first user account to second user account), third account information identifying an account given to the first user for use of the service provided by the information processing apparatus(Bailey: Figure 2: reference number 208 reveals “Memory” in which “User Accounts” depicted as reference number 112(r)  are stored; paragraph 24 reveal “r” is an integer which denotes one or more user accounts information), and identification information for confirmation of registration of the third account information in association with one another(Bailey: Figure 2: reference number 208 disclose “Memory” in which “Account Data” depicted as reference number 114  are stored; paragraph 24 reveals account data such as account IDs, passwords, usernames, or profiles is used to form, authenticate, and manage account linkage data between user accounts by the authentication manager. Thus, account data 114  provides relationships between user accounts which link respective first user account to third user account); in a case where a plurality of pieces of identification information for confirmation of registration stored in the memory in association with the received first account information(paragraphs 2 and 34 reveal the authentication service can store data describing linked accounts based on the users’ selection. Thus, data corresponding to one account in a group of linked accounts can be selected to correspond to other linked accounts).
The combination of Bailey in view of Wang does not teach a selection screen prompting selection of any of the plurality of pieces of identification information for confirmation of registration is presented to an authentication requestor.
Akiyama teaches a selection screen prompting selection of any of the plurality of pieces of identification information for confirmation of registration is presented to an authentication requestor(Paragraph 52 discloses “[w]hen a plurality of email addresses is registered, these MFP may select or ask the user to select one of the email addresses”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Bailey’s information processing apparatus in view of Wang’s teaching of inquiry whether the second account is authorized/registered with Akiyama’s receiving unit to determine the destination of a message acquiring an address linked to the entered user ID or an IC card, or using the input email address as it is (paragraph 52 of Akiyama).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al US 20080134295 (hereinafter Bailey) in view of Wang US 20210368335 (hereinafter Wang) in further view of Kano US 20140074962 (hereinafter Kano).

As to claim 19, the combination of Bailey in view of Wang teaches all the limitations recited in claim 1 above. The combination of Bailey in view of Wang teaches wherein in a case where the response indicating that the second account information is not registered is received from the external authentication apparatus, the processor is further configured to: delete information regarding the second account information from the association information table stored in the memory(Wang: paragraph 38 reveals when the system obtains data that authorization of the second account is rejected, the server deletes the authorization permission identifier from the second authorization information; Bailey: paragraph 35 reveals the accounts links data is maintained in storage/memory that has a database ).
The combination of Bailey in view of Wang does not teach deleting all information.
Kano teaches deleting all information (Paragraph 14 discloses “delete part or all of existing web data that is stored already in the general-purpose cache memory”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Bailey’s information processing apparatus in view of Wang’s teaching of deleting information pertaining to the second account with Kano’s deletion of all data to prevent the time required to obtained web data from being extended due to deletion of data (paragraph 13 of Kano).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437     

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437